Citation Nr: 1310765	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.  He died on December [redacted], 2007.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant and the Veteran were in a relationship for approximately 27 years prior to being married in a formal ceremony on December [redacted], 2007.  

2.  The Veteran died on December [redacted], 2007, less than one year after the marriage took place.

3.  Throughout their relationship, the appellant and the Veteran resided in New York State.

4.  The appellant was aware that New York State does not recognize common-law marriages.  

5.  The appellant and the Veteran did not have children together, and their marriage took place more than 15 years after the termination of the period of service in which the disease causing the Veteran's death was incurred.  




CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist
 
Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, the record shows that undisputed facts render the appellant ineligible for DIC benefits as a matter of law.  Thus, the duties to notify and assist do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Analysis

The appellant contends that she is entitled to DIC benefits as the Veteran's surviving spouse.  

In order to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In cases involving common law marriages, supporting evidence is required to establish that a common law marriage existed under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.205(a)(6).  Supporting evidence of common law marriage includes affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  Id.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  Id.  

The State of New York does not recognize common law marriages.  See N.Y. Dom. Re. §11 (McKinney 1999).However, lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991).  A legal impediment to a valid marriage may be overcome, and the marriage "deemed valid," on a showing that the appellant was in fact unaware of the impediment, the attempted marriage took place at least one year prior to the Veteran's death, they cohabitated continually from the attempted marriage to the Veteran's death, and no other person has been established as a surviving spouse.  38 C.F.R. § 3.52.  

The appellant asserts that she and the Veteran were married in a formal ceremony at their home on December [redacted], 2007.  Although a marriage certificate has not been made available, the appellant and several affiants have attested that they have firsthand knowledge of the ceremony that was conducted at the home the appellant shared with the Veteran on December [redacted], 2007.  The Veteran died on December [redacted], 2007, less than one year after the marriage commenced.  

The appellant filed an application for DIC benefits that was received on January 28, 2008.  In an accompanying statement, the appellant stated that she and the Veteran lived together in a committed relationship for approximately 27 years prior to his death.  She was the Veteran's health care proxy and devoted a considerable amount of time and energy caring for the Veteran prior to his death.  She stated that "both the VA and non-VA providers have recognized me as his significant other and on 12/[redacted]/07 we were married."  She requested that she be added as her husband's dependent.

The appellant also submitted several statements from friends, family, and others in the community who were well acquainted with both the appellant and the Veteran and were aware of their relationship status.  All of these individuals testified that the appellant and the Veteran were in a loving and committed relationship for approximately 27 years prior to the Veteran's death.  Additionally, all of these individuals appear to have been aware that the relationship between the appellant and the Veteran did not constitute a "marriage" in New York State prior to December [redacted], 2007.   R.P. and V.P. stated that they knew that the appellant and the Veteran "have recently married in accordance with law, but they have lived together for approx[imately] 27 years as husband and wife" and that "getting married was just a formality."  A statement from the Veteran's brother and sister-in-law, who attended the marriage of the appellant and the Veteran, states that they were happy appellant "was now legally [the Veteran's] wife and our sister in law, although she has already been both of these for a very long time."  A statement from J.D. notes that "even though they were not married legally until December 2007, [the appellant] has been there for [the Veteran] through the good and the bad."  

It is undisputed that both the appellant and all who knew her were well aware that the relationship between the appellant and the Veteran did not meet the definition of "marriage" in New York State prior to December [redacted], 2007.  In many of the statements submitted in support of the appellant's claim, the affiant stated that he or she was aware that the appellant and the Veteran were not "legally married" prior to December [redacted], 2007.   In January 2008, the appellant referred to herself as the Veteran's "significant other" prior to her marriage on December [redacted], 2007.  

The Veteran died on December [redacted], 2007, less than one year after he and the appellant were married under the laws of New York State.  No other laws or regulations, e.g., those governing "deemed valid marriages," are applicable in this case.  The local sheriff, who wrote in support of the appellant's claim, indicated that she had always known the appellant and the Veteran to live in New York State, and no other jurisdictions.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The appellant and the Veteran had no children together, and their marriage took place more than 15 years after the termination of the period of service in which the disease causing the Veteran's death was incurred.  38 C.F.R. § 3.54(c).  Entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for DIC benefits is not warranted.  

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).



 
ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving DIC benefits is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


